UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (Date of report) September 10, 2009 (Date of earliest event reported) September 8, 2009 ONEOK, Inc. (Exact name of registrant as specified in its charter) Oklahoma 001-13643 73-1520922 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) Identification No.) 100 West Fifth Street; Tulsa, OK (Address of principal executive offices) (Zip code) (918) 588-7000 (Registrant’s telephone number, including area code) Not Applicable (Former name or former address, if changed since last report) [] Written communication pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [] Soliciting material pursuant to Rule 14a-12 under the Securities Act (17 CFR 240.14a-12) [] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 7.01 Regulation FD Disclosure On September 8, 2009, ONEOK Partners, L.P. announced that it will present at the National Association of Publicly Traded Partnerships Investor Conference on Thursday, September 17, 2009, in Greenwich, Conn. John W. Gibson, chief executive officer of ONEOK, Inc. and chairman and chief executive officer of ONEOK Partners GP, L.L.C., the general partner of ONEOK Partners, L.P., will present at the conference at 8:30 a.m. Eastern Daylight Time (7:30 a.m. Central Daylight Time). The conference will be webcast and will be accessible on ONEOK Partners’ Web site www.oneokpartners.com.A replay of the webcast will be archived for 30 days after the conference. ONEOK, Inc. and ONEOK Partners will also post the presentation ontheir respectiveWeb sites that morning, beginning at 8 a.m. Eastern Daylight Time (7 a.m. Central Daylight Time). 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, hereunto duly authorized. ONEOK, Inc. Date: September 10, 2009 By: /s/ John R. Barker John R. Barker Senior Vice President,
